Order                                                                                                 Supreme Court
                                                                                                    Lansing, Michigan

  September 28, 2005                                                                                    Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  128448                                                                                              Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  JESSICA STRATTON,                                                                                   Stephen J. Markman,
            Plaintiff-Appellee,                                                                                      Justices


  v        	                                                        SC: 128448
                                                                    COA: 248669
                                                                    Genesee CC: 01-071909-NZ
  CITY OF FLINT, CITY OF FLINT 

  BOARD OF HOSPITAL MANAGERS, 

  d/b/a HURLEY MEDICAL CENTER, 

  STEPHANIE MOTSCHENBACKER, 

  and MARGARET MURRAY-WRIGHT, 

  R.N., DIANN KRYWKO, M.D., a/k/a

  DIANN M. GREENFIELD, M.D., and 

  JAMES WEBER, D.O.,

             Defendants,
  and
  WJRT, INC., BILL HARRIS, JASON
  CARR, and MARK McGLASHEN, 

              Defendants-Appellants. 

  _________________________________________/

               On order of the Court, the application for leave to appeal the January 6,
  2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should now be reviewed by this Court.




                      I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        September 28, 2005
                 _________________________________________
        l0919                                                               Clerk